Citation Nr: 1411669	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-13 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for a left eye disability.  

3.  Entitlement to service connection for diabetes mellitus, type II.  

4.  Entitlement to service connection for a skin disability around the eye.  

5.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in April 2012, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's stomach disability, to include GERD, is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's left eye disability is not related to service or to an incident of service origin.

3.  The evidence does not reflect current diabetes mellitus, type II.

4.  The evidence does not reflect a current skin disability, including a skin disability near the eye.

5.  The evidence does not reflect current asthma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach disability, to include GERD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a skin disability, including a skin disability near the eye, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2013).

5.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2007 and November 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims.  With respect to the Dingess requirements, in the January 2007 and November 2007 letters, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Additional notice was provided in October 2008 and November 2009.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, and Social Security records.  The Veteran had a VA examination in May 2013 for his left eye.  The findings are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The RO did not afford the Veteran a VA examination for the other issues on the basis that there is already sufficient medical evidence to decide the claim and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that there is no competent evidence of current diabetes mellitus, type II, skin disability, or asthma.  While the Veteran had been diagnosed with GERD, there is no indication that it is associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide these claims on the merits.  See 38 C.F.R. § 3.159(c).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A.  Stomach Disability, to Include GERD

The service treatment records (STRs) show that in March 1966 the Veteran complained of cramps in the upper abdomen and was diagnosed with a gastric disorder.  The STRs do not show further complaints, treatment or diagnoses related to a stomach disability. 

VA treatment records from October 2006 indicate that the Veteran had a diagnosis of GERD.  November 2006 VA treatment records indicate that the Veteran had a history of reflux, and no opinion was provided on etiology. 

A stomach disability, to include GERD, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  The Veteran's statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

The Veteran is competent to report having symptoms related to GERD.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, to the extent that the Veteran is claiming current symptomatology since the March 1966 in-service treatment, the Board does not find him to be credible.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The STRs do not show further complaints after March 1966 and the post-service records do not show a diagnosis of GERD for decades after service.

Because the evidence preponderates against the claim of service connection for a stomach disability, to include GERD, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Left Eye Disability

The STRs show that in January 1965 the Veteran was treated for a hair in the left eye.  At follow up treatment the same day there was no foreign body or abrasion in the eye.  The Veteran complained of pain and lacrimation of two days' duration in September 1965 that started two days before while swimming, although he noted a history of lacrimation while reading.  The impression was pain secondary to irritation from a previous foreign body in the eye.  In April 1966 the Veteran's eye was washed with sterile water due to another foreign object.  The STRs do not indicate which eye was affected.  The following month the Veteran complained of pain on top of the eyes.  The STRs do not show further complaints, treatment or diagnoses related to the eyes.

December 2005 VA treatment records indicate longstanding complaints of decreased vision in the right eye.  October 2007 VA optometry treatment records state that the Veteran had ocular hypertension in the left eye.  He was noted to have longstanding vision loss in the right eye and stable vision in the left eye.

The Veteran had a VA examination in November 2007 at which it was noted that he had angle recession trauma and a history of old trauma in the right eye.  The diagnoses related to the left eye were cataracts and refractive error and presbyopia.  The examiner felt that the above diagnoses were not caused by or a result of complaints and treatment from active duty and that separate complaints were not noted in the service records.  

The Veteran wrote in May 2009 that he believes his eye condition originated in 1965 when he got something in his eye and that the condition from 2006 was an exacerbation of that condition.

The opinion of the November 2007 VA examiner is given probative value because he was informed of the pertinent facts, fully articulated the opinions, and supported the opinions with reasoned analyses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04; see also Stefl, 21 Vet. App. at 124.  As discussed above, the STRs show that the Veteran was treated for foreign bodies in the left eye but do not show an ongoing disability, including cataracts.   

The Veteran is competent to report having symptoms related to his left eye.  See Layno, 6 Vet. App. at 470.  Furthermore, the STRs show that he is credible regarding his reports of in-service treatment.  However, an eye disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  The Veteran's statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d at 1336-37.  

Because the evidence preponderates against the claim of service connection for a left eye disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

C.  Diabetes Mellitus, type II; Skin Disability Near the Eye; and Asthma 

The STRs do not show any complaints, treatment or diagnoses related to diabetes mellitus, type II, a skin disability near the eye, or asthma.  

A December 2007 pre-surgery physical examination from VA treatment states that the Veteran did not have diabetes mellitus.  At a June 2008 VA physical examination from treatment the Veteran's skin was normal.  The lungs were clear to  auscultation over the anterior and the chest and lung fields were clear.  The Veteran denied having diabetes.  September 2012 VA treatment records state that the Veteran did not have diabetes mellitus.  

The weight of the evidence demonstrates that the Veteran does not currently have diagnosed diabetes mellitus, type II, a skin disability near the eye, or asthma.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no basis on which to find that these disabilities have been present at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the Veteran is competent to report symptoms, the treatment records do not indicate symptomatology related to these disabilities.  See Layno v. Brown, 6 Vet. App. at 470.  

Since an element for establishing service connection on a direct basis is the Veteran being diagnosed with the claimed disease or injury at any time during the pendency of his appeal and this claimant does not have such diagnoses, the Board finds that entitlement to service connection for diabetes mellitus, type II, a skin disability near the eye, or asthma must be denied.  38 C.F.R. §§ 3.303.


ORDER

Service connection for a stomach disability, to include GERD, is denied.

Service connection for a left eye disability is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for a skin disability near the eye is denied.

Service connection for asthma is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


